Citation Nr: 1639073	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-30 813	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117 manifested by chronic fatigue. 

2.  Entitlement to a total disability rating for compensation based on individual Unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from September 1989 to February 1990, November 1990 to October 1992, and January 1998 to August 2002.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from adverse action by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2016, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2014).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 
 
While testimony with respect to a claim for service connection for post-traumatic stress disorder (PTSD) was submitted at the June 2016 hearing, an April 2016 rating decision granted service connection for a psychiatric disorder, as being due to service connected lower extremity disabilities, classified as "generalized anxiety disorder, mood disorder, other specified trauma and stressor related disorder and somatic symptom disorder (claimed as PTSD)"  As such, the claim for service connection for PTSD is no longer on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Following a March 2016 VA "Gulf War General Medical Examination," the examiner, after noting that review of the record did not reveal that "a thorough work up has been done for these [fatigue] complaints to eliminate other conditions," found that her "subjective history complaints and physical exam findings are not consistent with chronic fatigue syndrome.  This is generally a diagnosis of exclusion and usually presents with sudden onset of debilitating fatigue."  In a March 2016 addendum opinion, this examiner attempted to clarify her opinion as follows: 

Chronic fatigue syndrome:  Insufficient medical evidence to support a diagnosis of claimed condition of "chronic fatigue syndrome":  The [V]eteran's subjective history complaints and physical exam findings are not consistent with chronic fatigue syndrome.  This is generally a diagnosis of exclusion and usually presents with sudden onset of debilitating fatigue symptoms which is not part of the Veteran's history.  Therefore, no opinion is rendered.

The undersigned finds that the above determinations may not withstand judicial review as they are limited to a conclusion that the record does not establish a diagnosis of chronic fatigue syndrome.  However, such does not address whether the Veteran may otherwise have qualifying disability due to chronic fatigue pursuant to 38 U.S.C.A. § 1117, to include as due to an "undiagnosed illness" or "medically unexplained chronic multisymptom illness" as described therein.  As such, the AOJ will be directed to obtain an addendum opinion from the VA clinician who conducted the March 2016 examination, or a suitable substitute.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  

As the resolution of the claim for service connection for a disability manifested by chronic fatigue could impact the claim for TDIU, the adjudication of this claim must be deferred pending the development requested below.  Harris v Derwinski, 1 Vet. App. 80 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the March 2016 examiner, or a suitable substitute.  The need for further examination, to include the "thorough work up" to asses the complaints of fatigue referenced at the March 2016 examination, is left to the discretion of the clinician.  Responses to the following are requested: 

(A) The clinician should specifically state whether the Veteran's complaints related to claimed fatigue are attributed to a known clinical diagnosis.

(B) For any diagnosed disorder related to the Veteran's claimed fatigue, the clinician should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include her service in Southwest Asia.  

(C) If any symptoms of the Veteran's claimed fatigue have not been determined to be associated with a known clinical diagnosis, the clinician should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

(D) The clinician should offer an opinion as to whether it is at least as likely as not that the Veteran's claimed fatigue represents a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

The rationale for all opinions offered should be provided and should document consideration of the lay assertions of record. 

2.  Readjudicate the appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




